DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants' arguments filed October 6, 2022 have been fully considered but they are not persuasive.
The Applicants’ discussion of the differences between energy (J) and power (W) is understood, but the specification indicates their inherent relationship of these two values.  Publication paragraph 9 discloses that heating 20mL of water requires 10kW of power, which is equivalent to 103.6kJ of energy.   
Dworzak discloses that its battery contains between 100kJ and 1 MJ of energy (page 19, lines 20-23).  Thus, Dworzak discloses a second maximum electrical power that is higher than the first maximum (the solar panels do not produce over 100kJ).  
Dworzak discloses “depending on the heating method, the volume of water to be heated and the insulation conditions, the energy needed to heat several beverages in succession may vary.” (page 19, lines 17-20).  This supports the obviousness that the first minimum electrical power is a result effective variable.  The skilled artisan would have understood how to establish the conditions (heating method, more/less water, more/less insulation) to create a first minimum that is higher than the first maximum (of the solar panel or even of the Dworzak utility).  

Under heading A., the Applicants state that “Dworzak is silent about the amount of maximum power electrical output of its battery since a power output is different from a capacity of a battery.  This claimed feature cannot be inherent…”  (Remarks, page 10, top).  The Examiner notes that every battery inherently has a “maximum power electrical output”.  This is what the Examiner noted as being inherent.  This is different than the analysis of the relevant magnitude of this battery maximum (which was addressed as part of the obviousness rejection – not under the rules of inherency). 
Regarding the Dworzak solar cells, the skilled artisan would have understood that cells in series have their voltage summed and cells in parallel have their current summed.  The output voltage, current and power of a solar panel is a result effective variable; it is entirely dependent on the configuration of the panel (how many cells in series, how many in parallel).  It would have been within the level of ordinary skill in the art to change the size of the Dworzak solar panel (to make it larger or smaller).  That a smaller solar power producing less energy would be less desirable does not make it not obvious. 
Regarding heading B. (Remarks, page 11), Dworzak supports the obviousness of changing its first minimum electrical power consumption, as discussed above. 
The Examiner maintains that the external power supply system is not claimed.  For instance, the Applicants give the example of a German utility power (240V @16A) producing 3840 watts.  A common U.S. utility output provides 120V @ 15A, for a power output of 1800 watts.  The only difference is plugging the beverage making into an outlet in German or the United States – this is not a modification of the beverage maker itself.  This proves that the external power supply can be changed without having to modify the prior art.
The Applicants do not separately argue against the art rejections of the dependent claims.  The art rejections are maintained.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.
The disclosure is objected to because it does not appear to have the proper section headings.  The “Detailed Description” appears at the very beginning of the specification, which is incorrect.  The Examiner notes that the following appears correct (all citations are made to the publication):
There is no “field of the invention”
The description of the related art is found in paragraphs 7-22
The brief summary appears in paragraphs 6 and 23-36
There is no brief description of the drawings
The detailed description of the invention is paragraphs 37-104.
Appropriate correction is required.
Drawings
The replacement drawings do include text labels, as requested, but the drawings are objected to because the text labels in figures 2-4 are too small to read.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 10, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dworzak (WO 2005/053489; cited as a Y-reference in the PCT search report and written opinion).  The claims are replete with the phrase “and/or”.  In all instances in which this occurs, the claims are interpreted as reciting “or”.  This indicates the presence of alternative options, where the cited art is only required to teach one of the listed alternatives. 
With respect to claim 1, Dworzak discloses a beverage maker for preparing hot beverages (fig 4; pages 19-20) comprising: 
a connector (line connecting to 21 or to 23) for an external power supply system (solar panel 21 or mains power 23 ) having a first maximum electrical power (inherent); 
at least one rechargeable storage unit (20) for electrical energy having a second maximum electrical power (inherent; the Applicants’ specification indicates the electrical fact that Dworzak’s 100kJ is equivalent to 10kW of power needed to heat 20mL of water; see publication par 9);
a transformer (22) that is electrically connected to the connector for the external power supply system and to the rechargeable storage unit for electrical energy; and 
at least one high-performance electrical consumer (45) for heating water, wherein the at least one high-performance electrical consumer has an electrical connection to the rechargeable storage unit for electrical energy and is supplied with electrical energy by the rechargeable storage unit (see fig 4).
It is noted that the “beverage maker” of the preamble is an intended use limitation.  MPEP §2111.02.  While the body of the claim recites a consumer for heating water, this does not breathe life into the claim for a device that makes a beverage.  There are many types of water heaters that are not used for drinking.  The claims are directed to the electrical power supply of a consumer for heating water – the beverage maker is ancillary.  
Dworzak discloses a beverage maker (even though it is an intended use limitation, Dworzak discloses one) that includes an external power supply (solar panels 21 or mains 23), a battery (20) and a transformer (25).  The claim only broadly recites that the transformer is “electrically connected” to the connector and battery.  This is shown in Dworzak’s figure 4.  For the interpretation that the Dworzak external power source is the mains power supply (23), the reference explicitly states that the transformer is coupled to both the mains and battery (bottom of page 19).  For the interpretation that the Dworzak external power source is the solar cells (21), the “electrically connected” limitation is also disclosed.  For example, a battery is known to be placed in parallel between positive and negative DC conductors.  Thus, any two components connected to the battery’s + and – terminals would also be connected to each other.  This makes the connector electrically connected to the transformer.   
Dworzak discloses the battery’s second maximum, but does not expressly disclose the battery’s second maximum electrical power is “is higher than the first maximum electrical power” (of the external power supply system).  Dworzak discloses that its battery can have a wide range of energy storage values (preferably between 100kJ and 1MJ; see page 19, lines 20-23).  The Applicants specification indicates that, to heat 20mL of water, 103.6 kJ is equivalent to 10kW (see publication paragraph 9).  This is an electrical fact and is not relied on as a modifying disclosure. 
The Dworzak energy storage value is obviously higher than 10kW, thereby obviously making it “higher than” the power produced by the solar panel (21) or by the mains (23).  Main utility power in Germany (240V, 16A) and the United States (120V, 15A) are both less than 10kW.  Furthermore, the 103.6 kJ example is at the low end of Dworzak’s range (100kJ to 1MJ).  Thus, Dworzak obviously discloses that its second maximum is higher than its first maximum.
Furthermore, the skilled artisan would have been motivated to change the size (maximum power rating) of the external power supply (PV cells 21).  The skilled artisan would have understood that the number of cells determines the power quantity.  Cells in series have their voltages summed and cells in parallel have their current summed.  The skilled artisan would have been motivated to select any desired output (V, I, W) and it would have been within their level of skill to configure the solar panel accordingly.  While less power may seem less desirable (it would take longer to recharge the battery), it is still an obvious consideration.
Dworzak does not expressly disclose the last wherein clause stating the load’s minimum power consumption value.  Dworzak states “depending on the heating method, the volume of water to be heated and the insulation conditions, the energy needed to heat several beverages in succession may vary.” (page 19, lines 17-20). This supports the interpretation that the power requirement (including the first minimum) of the Dworzak heater is a result effective variable.  Id.  Dworzak clearly indicates that the amount of power required to heat water is dependent on several variables (and that those variables can be changed).  Thus, the skilled artisan, given Dworzak’s disclosure, would have been motivated to set the minimum electrical power consumption of the Dworzak heater to be higher than the first maximum electrical power.
As discussed above, German utility power is 3840W and U.S. utility power is 1800W.  Further, the Examiner has demonstrated that the Dworzak solar panel output power can obviously be changed, including to a value below 1800W.  
The evidence demonstrates that the first maximum electrical power is not a fixed value (different countries have different maximums; solar cells can be added/removed) and the first minimum is not a fixed value (it is dependent on several variables disclosed by Dworzak).  Therefore, the skilled artisan could have obviously configured the Dworzak beverage maker such that its first minimum is higher than its first maximum. 
The Examiner also notes that the external power supply system is neither claimed nor defined.  The skilled artisan would have bene able to find a “power supply system” whose maximum power output satisfies the stated relationship.  For example, moving the beverage maker from Germany (3840W) to the U.S. (1800W) results in changing the first maximum without any modifications to the beverage maker itself.  Thus, it would have been obvious to seek out other external power supplies with even lower maximums (such that this maximum is lower than the first minimum). 
With respect to claim 2, Dworzak discloses the connector for the external power supply system:
is a connector for an AC power supply system (see item 23 in fig 4);
is configured, together with the external power supply system, to provide an electrical power per phase or more than 0.5kW (see below); and/or
is connected to the external power supply system (23 is intended to be plugged into an outlet).
Dworzak’s plug (23) is clearly “for” an AC power supply system and would be “connected to” an external power supply system with a plug that matches the plug’s prong pattern. 
Regarding the second option:  A) the power rating of each phase is a function of how much power is provided from the external power supply system.  As the external power supply system isn’t claimed (just the connector to connect to one), sizing the external power supply system to produce the stated power rating would have been within the level of ordinary skill in the art.  B) the “and/or” in the claims means that only the “or” needs to be considered.  As Dworzak discloses at least one of the other options, the second one is not required to be cited to in the reference. 
With respect to claim 5, Dworzak discloses its battery is configured to provide DC voltage (inherent).  All batteries store DC power.  The Applicants should note that the remaining limitations of claim 5 are obvious modifications of Dworzak’s battery – the skilled artisan could easily make Dworzak battery larger/smaller to provide more/less power.  Scaling is within the level of ordinary skill in the art.  
With respect to claim 6, Dworzak discloses its rechargeable storage unit is a battery.  A battery is “an electrical rechargeable storage unit” as it stores electricity.  A battery is also “an electrochemical rechargeable storage unit”, as it uses chemistry to charge its anode and cathode and keep them separated.  
With respect to claim 7, Dworzak discloses its battery is replaceable and/or replaceably arranged in the beverage maker (page 10, lines 18-20).  The manufacturer who built the Dworzak beverage maker installed the battery – this indicates that it can be removed as well.  Dworzak does not disclose any prohibition against taking its beverage maker apart.  The claim does not indicate how the battery is replaceable – simply stating that it is does not overcome the prior art.  Regardless, Dworzak explicitly states that its rechargeable is “detachable” from the apparatus.  
With respect to claim 10, Dworzak discloses the at least one high-performance electrical consumer for heating water is not supplied with heat energy for heating a hot water container (fig 3).  Dworzak uses a heater that is supplied with electricity, not heat energy. 
With respect to claim 13, Dworzak discloses the beverage maker includes at least one low-voltage consumer (valve 15).
With respect to claim 16, Dworzak discloses the low-voltage consumer is a valve.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Dworzak in view of Takayumi (JP 20090341133).
With respect to claim 3, Dworzak discloses the beverage maker includes a battery, but does not expressly disclose a charge regulator.  Takayumi discloses a beverage maker that includes a battery (7) and at least one charge regulator (21) that is configured to convert a voltage applied to the connector such that the at least one battery can be charged (English abstract).
Dworzak and Takayumi are analogous because they are from the same field of endeavor, namely battery powered beverage makers.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Dworzak to include a battery charger, as taught by Takayumi.  The motivation for doing so would have been to more make the system more efficient.  By regulating the power applied to the battery, its performance and lifespan will increase (versus unregulated charging). 
With respect to claim 4, Takayumi discloses the charge regulator has an electrical connection to the rechargeable storage unit for electrical energy (see abstract – the purpose of the battery charger is to charge the battery – it does this by being electrically connected to the battery).  
Claims 8-9, 11, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dworzak in view of Takayoshi (EP 2625989).
With respect to claim 8, Dworzak discloses its beverage maker comprises a first battery, but does not expressly disclose a second battery.  Takayoshi discloses a beverage maker with two batteries (B1 and B2; par 7-8).  Takayoshi B2 is a “further rechargeable storage unit” and it is electrically connected to the first rechargeable storage unit (B1).
Dworzak and Takayoshi are analogous because they are from the same field of endeavor, namely beverage makers with batteries.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Dworzak to include two batteries.  The motivation for doing so would have been the obviousness to duplicate parts.  MPEP §2144.04(VI)(B).  By having more batteries, the system would have the ability to store more power. 
With respect to claim 9, Takayoshi’s second battery (B2) is either “electrical” or “electrochemical” for the same reasons as discussed above in the art rejection of claim 6.
With respect to claim 11, Takayoshi disclose a temperature sensor (77; par 15) that is arranged within, upstream and/or downstream of the consumer for heating water (par 15). Because Takayoshi’s sensor detects the temperature of the heated water, it is either “within” or downstream of the water heater itself.
With respect to claim 14, Takayoshi discloses a control electronic system that is configured to communicate the current charge state of the rechargeable storage unit  (par 14).  Takayoshi discloses control electronic system (voltage sensor) that detects the current state of charge of the battery and then inputs them to the CPU.  This means that the Takayoshi sensor is “configured to communicate” this information. 
With respect to claim 17, Takayoshi discloses the control electronic system is configured to communicate the current charge state to a display (par 14).  Takayoshi’s sensor sends current stage of charge information to the CPU, which illuminates a lamp (76).  The lamp is a “display”.  Thus, the sensor is “configured to communicate” the battery’s state of charge to a display. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dworzak in view of Mulder (US 2013/0298776).
Dworzak discloses that the flow of water is controlled within the tanks (pages 5-6), but does not expressly disclose a flow sensor.  Mulder discloses a coffee maker with a flow sensor (par 40) that it selected from the group consisting of a flow rate meter (par 40). 
Dworzak and Mulder are analogous because they are from the same field of endeavor, namely coffee makers.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Dworzak to include a flow rate meter, as taught by Mulder.  The motivation for doing so would have been to control how the water is dispensed.  To brew coffee, the skilled artisan would know not to dump unregulated hot water onto coffee grinds. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836